Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a system for supporting a roller clutch classified in E06B9/50.
II. Claims 20-28, drawn to a method of mounting a roller clutch assembly, classified in E06B9/42.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product does not require a roller clutch assembly supported by the housing as in the method.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Meyers on 1/17/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “bracket assembly”. There is insufficient antecedent basis for this limitation in the claim. Examiner presumes this should read – bracket --. 
Claim 9 recites “the outer cover” and “the inner housing”. There is insufficient antecedent basis for these limitations in the claim. Examiner presumes these are referring to the first cover and the second cover. Similarly, claim 10 recites “the outer cover”. Examiner presume this should read – the second cover --. 
Dependent claims are rejected as being dependent from a rejected claim.
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al 10,323,793.
In regard to claims 1-2 and 6-8, with reference to Figures 1A-6B, Daniels et al ‘793 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (100) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (side of 102) of the housing assembly within a depth of the housing assembly.
A bracket (132) received within the depth of the housing assembly (100) and removably coupled to the mounting interface (side of 102). 
Wherein a first portion of the bracket (132) is received within the depth of the housing assembly (100) and a second portion of the bracket extends outwardly from the housing assembly.  
Wherein a portion of the bracket (132) has a surface (124) generally complementary to a portion of the roller clutch assembly (138).
Wherein the bracket (132) is positioned completely to a first side of the axis.  
Wherein the housing assembly (100) includes a first cover (102) and a second cover (122) coupled together, and a portion of the bracket (132) is positioned intermediate the first and second covers.
	In regard to claims 11-12, Daniels et al ‘793 disclose a system for supporting a fabric covering, the system comprising:   	
A first housing assembly (100) configured to support a first roller clutch assembly (138).
A bracket (104) configured to be removably coupled within a first portion of the first housing assembly (100) and configured to support the first housing assembly on an external structure.
A joining member (132) configured to be removably coupled within a second portion of the first housing assembly.  
Wherein the bracket (104) and the joining member (132) are positioned on opposite sides of an axis of the first roller clutch assembly.  (Figures 3B,4A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al 10,323,793 in view of Cannaverde 2012/0160975.
In regard to claims 3-4, Daniels et al ‘793 discloses:
Wherein the bracket (132) is configured to be received within a slot (130).  
Daniels et al ‘793 fails to disclose:
A plurality of slots wherein the bracket has tabs configured to be received within the slots.
Cannaverde ‘975 discloses:
A plurality of slots wherein the bracket has tabs (135) configured to be received within the slots (113A-c)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Daniels et al ‘793 to include a plurality of slots and tabs, as taught by Cannaverde ‘’975 tabs would require less overall material to be used, thus reducing weight, while still providing an overall strong connection. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regard to claim 5, Daniels et al ‘793/Cannaverde ‘975 disclose:
Wherein the tab (135, Cannaverde ‘975) is coupled to the mounting interface of the housing assembly with a removable fastener (112, Daniels et al ‘793).
In regard to claim 9, Daniels et al ‘793 disclose:
A fastener (112) configured to couple the bracket (132) to the housing assembly, and the fastener extends through the inner housing (102) and the bracket (132).
Daniels et al ‘793 fails to explicitly disclose:	
The fastener is received within an opening of the outer cover, wherein the fastener terminates within the opening of the outer cover.
However, Daniels et al ‘793 discloses:
The housing (102) and the outer cover (122) are coupled by one or more fasteners. (column 5, lines 15-20)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device to make the fasteners holding the bracket be received and terminate within an opening of the outer cover, since Daniels et al ‘793 discloses fasteners are used to connect the elements together. Using the fasteners holding the brackets would simplify assembly and reduce the amount of overall screws need.
In regard to claim 13, Daniels et al ‘793 discloses:
Wherein the bracket (104) is includes a first tab received within the first portion of the first housing assembly (100) and the joining member (132) is received within the second portion of the first housing assembly.  
Daniels et al ‘793 fails to disclose:
The joining member includes a tab received within the second portion of the first housing assembly. 
Cannaverde ‘975 discloses:
A tabs (135) configured to be received within the slot (113A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Daniels et al ‘793 to include a tab, as taught by Cannaverde ‘’975  tabs would require less overall material to be used, thus reducing weight, while still providing an overall strong connection. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Wherein the first and second tabs (135, Cannaverde ‘975) are laterally and vertically offset from the axis of the first roller clutch assembly (138).  
Wherein each of the first and second tabs (135, Cannaverde ‘975) includes a surface having a shape complementary to a shape of the first roller clutch assembly (138). (the tabs do not interfere with the roller clutch assembly so they must be complementary)  
A second housing assembly (100) for supporting a second roller clutch assembly, and the joining member (132) is removably coupled to a portion of the second housing assembly.  (shown in Figures 4A,4B)
Wherein the joining member (132) is positioned laterally intermediate axes of rotation of the first and second roller clutch assemblies.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634